Citation Nr: 1330753	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include broken bones as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Reno, Nevada.

In March 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  In December 2012 and May 2013, the Board obtained VA medical opinions regarding whether the Veteran's claimed bilateral foot disorder is due to in-service herbicide exposure.  Copies of both opinions were provided to the Veteran in June 2013.  In a response received by the Board in July 2013, the Veteran included additional private treatment records dated from January 2013 to June 2013.  He did not waive RO consideration and specifically requested that the case be remanded for the RO to consider the additional evidence in the first instance.  Therefore, a remand is necessary so that the additional evidence can be reviewed.  

Furthermore, the most recent supplemental statement of the case (SSOC) was issued in February 2011; the Veteran's Virtual VA claims file contains VA treatment records dated through May 2013.  On remand, such additional evidence should also be considered.  Moreover, any records from the Reno, Nevada VA Medical Center (VAMC) dated since May 2013 should be obtained and considered.  
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of bilateral foot treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from private physicians and from the Reno VAMC.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


